DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-16 were originally filed March 5, 2017.
	Claims 1-16 are currently pending.
	Claims 1-7 and 16 are currently under consideration.
	Please note: it is believed that the dependency for present claim 15 is incorrect (i.e. claim 13 instead of claim 14). Appropriate correction is required.
Election/Restrictions
Applicant’s election of Group I (claims 1-7 and 16) in the reply filed on September 13, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected methods , there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 13, 2021.

	Please note: Applicants’ representative neglected to elect any species for Group I. In order to advance prosecution, the species requirement is currently withdrawn. However, this does not preclude a species requirement in the future.
Priority
	The present application is a 371 (National Stage) of PCT/IB2015/056555 filed August 29, 2015 which claims foreign priority to India 4381CHE2014 filed September 8, 2014.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
	No drawings are present.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

	Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

	Specific deficiencies and the required response to this Office Action are as follows:
	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
	See pages 1, 2, 4, 5, and 12. 
	See claims 1, 2, and 8.

	Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 2 is objected to because of the following informalities: “wherein Z represents thiol protecting group” should read “wherein Z represents a thiol protecting group” (i.e. “a” is added), “X represents carboxyl, phenolic and alcoholic protecting groups” should read “X represents a carboxyl, phenolic or alcoholic protecting group” (i.e. “a” is added, single protecting group), and “Y represents amino protecting group” should read “Y represents an amino protecting group” (i.e. add “an”). Appropriate correction is required.

Claim 2 is objected to because of the following informalities: all method steps should be recited as active, positive method steps. For example, “is obtained by” should read “wherein obtaining the compound of formula (III) is by cleaving the resin from the peptide of formula (II)”. For example, “followed by deprotection” should read “and deprotecting the protecting groups”. Appropriate correction is required.

Claim 3 is objected to because of the following informalities: all method steps should be recited as active, positive method steps or the limitation should simply read on the reagents utilized. For example, “wherein the oxidation is carried out in the presence of buffer solution” could read “wherein carrying out the oxidizing step is in the presence of buffer solution” or “wherein the oxidizing step comprises a buffer solution”. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: all method steps should be recited as active, positive method steps or the limitation should simply read on the parameters utilized. For example, “wherein the oxidation is carried out at a pH in the range of 7 to about 9” could read “wherein carrying out the oxidizing step is at a pH range of 7 to about 9” or “wherein the oxidizing step is at a pH range of 7 to about 9”. Appropriate correction is required.

Claim 7 is objected to because of the following informalities: all method steps should be recited as active, positive method steps or the limitation should simply read on the parameters utilized. For example, “wherein the oxidation reaction is completed within 1-6 hours” could read “wherein the oxidizing step is 1-6 hours in duration” or “wherein completing the oxidizing step occurs in 1-6 hours”. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the metes and bounds of the presently claimed method. For example, “using” in claim 1, method steps b and c and “used” in claim 6, line 1 are not clear. See MPEP § 2173.05(q).
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the metes and bounds of the presently claimed method. For example, it is unclear if “preferably hydrogen peroxide” supersedes the recitation of “dimethyl sulfoxide (DMSO), glutathione, or iodine” (i.e. is hydrogen peroxide the only true option in the claim or can dimethyl sulfoxide (DMSO), glutathione, or iodine also be utilized).

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the metes and bounds of the presently claimed method. For example, it is presumed that the purity of Linaclotide of 98.5% by HPLC is for the final product (i.e. “Linaclotide obtained”). However, since method step a is “obtaining” Linaclotide, of Formula (III), there is confusion regarding which Linaclotide is being referred to. It is suggested that applicants refer to “Linaclotide (Formula (I))”. Applicants may also wish to address utilizing of “RP-HPLC” in independent claim 1 while utilizing “HPLC” in dependent claim 16. 
The process as claimed in claim 1, wherein the Linaclotide of Formula (III) has a purity greater than 98.5% by HPLC (i.e. defining the final product only; no active, positive method step).
The process as claimed in claim 1, purifying the Linaclotide of Formula (III) by RP-HPLC and obtaining a purity greater than 98.5% (i.e. requiring an active, positive method step).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gongora-Benitez et al., 2011, Optimized Fmoc Solid-Phase Synthesis of the Cystein-Rich Peptide Linaclotide, Biopolymers (Pept Sci), 96: 69-80.
For present claim 1, Gongora-Benitez et al. teach methods of preparing linaclotide of present formula I via obtaining a linaclotide lacking disulfide bonds (i.e. present Formula (III)), utilizing chemical and air oxidation, and utilizing HPLC (please refer to the entire reference particularly Figures 1-3; page79).
For present claim 2, Gongora-Benitez et al. teach solid phase synthesis wherein linaclotide lacking disulfide bonds (i.e. present Formula (III)) is produced on a resin and utilizing various protecting groups including S-tert-butyl (StBu), acetamidomethyl (Acm), trityl (Trt), methoxytrityl (Mmt), and p-methoxybenzyl (pMeOBzl) on cysteine, glutamine, tyrosine, asparagine, and threonine (e.g. thiol, carboxyl, phenolic, alcoholic, or amino protecting groups), cleaving the linaclotide of Formula (III) from the resin and deprotecting the various protecting groups (please refer to the entire reference particularly the abstract; Figures 1 and 2; pages 70, 71, 74, 79).
For present claim 3, Gongora-Benitez et al. teach utilizing buffers in the oxidizing step (please refer to the entire reference particularly pages 71, 74, 79).
For present claim 4, Gongora-Benitez et al. teach performing the oxidation step at a pH of 7, 7.4, 8, or 8.5 (please refer to the entire reference particularly pages 71, 74, 79).
For present claim 5, Gongora-Benitez et al. teach oxidizing agents including DMSO and glutathione (please refer to the entire reference particularly pages 71, 74, 79).
Therefore, the teachings of Gongora-Benitez et al. anticipate the presently claimed method.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gongora-Benitez et al., 2011, Optimized Fmoc Solid-Phase Synthesis of the Cystein-Rich Peptide Linaclotide, Biopolymers (Pept Sci), 96: 69-80; Sanghvi et al. U.S. Patent Application Publication 2014/0018307 published January 16, 2014; and Bai et al. WO 2012/118972 published September 7, 2012 (U.S. Patent Application Publication 2014/0155575 published June 5, 2014 is utilized for the citations below).
For present claim 1, Gongora-Benitez et al. teach methods of preparing linaclotide of present formula I via obtaining a linaclotide lacking disulfide bonds (i.e. present Formula (III)), utilizing chemical and air oxidation, and utilizing HPLC (please refer to the entire reference particularly Figures 1-3; page79).
For present claim 2, Gongora-Benitez et al. teach solid phase synthesis wherein linaclotide lacking disulfide bonds (i.e. present Formula (III)) is produced on a resin and utilizing various protecting groups including S-tert-butyl (StBu), acetamidomethyl (Acm), trityl (Trt), methoxytrityl (Mmt), and p-methoxybenzyl (pMeOBzl) on cysteine, glutamine, tyrosine, asparagine, and threonine (e.g. thiol, carboxyl, phenolic, alcoholic, or amino protecting groups), cleaving the linaclotide of Formula (III) from the resin and deprotecting the various protecting groups (please refer to the entire reference particularly the abstract; Figures 1 and 2; pages 70, 71, 74, 79).
For present claim 3, Gongora-Benitez et al. teach utilizing buffers in the oxidizing step (please refer to the entire reference particularly pages 71, 74, 79).
For present claim 4, Gongora-Benitez et al. teach performing the oxidation step at a pH of 7, 7.4, 8, or 8.5 (please refer to the entire reference particularly pages 71, 74, 79).
For present claim 5, Gongora-Benitez et al. teach oxidizing agents including DMSO and glutathione (please refer to the entire reference particularly pages 71, 74, 79).
However, Gongora-Benitez et al. do not specifically teach ammonium acetate or ammonium bicarbonate buffers.
For present claim 6, Sanghvi et al. teach utilizing ammonium bicarbonate or ammonium acetate buffers in the oxidation method step (please refer to the entire specification particularly paragraphs 212, 213, 215).
However, Gongora-Benitez et al. do not specifically teach an oxidation reaction lasting only 1-6 hours or a final product which is greater than 98.5% pure as analyzed via HPLC.
For present claim 1, Bai et al. teach methods of preparing linaclotide of present formula I via obtaining a linaclotide lacking disulfide bonds (i.e. present Formula (III)), utilizing chemical oxidation including dual oxidation with two different oxidizing agents, and utilizing RP-HPLC (please refer to the entire specification particularly paragraphs 17, 21, 57, 63, 64, 77; Table II; Examples 3-5). For present claim 2, Bai et al. teach solid phase synthesis wherein linaclotide lacking disulfide bonds (i.e. present Formula (III)) is produced on a resin and utilizing various protecting groups including amino, carboxyl, or thiol protecting groups, cleaving the linaclotide of Formula (III) from the resin and deprotecting the various protecting groups (please refer to the entire specification particularly paragraphs 17, 21, 22, 52, 53, 60-64, 77; Table II). For present claim 3, Bai et al. teach utilizing buffers in the oxidizing step (please refer to the entire specification particularly Examples 3 and 4). For present claim 4, Bai et al. teach performing the oxidation step at a pH of 7-9 (please refer to the entire specification particularly Examples 3 and 4). For present claim 5, Bai et al. teach oxidizing agents including hydrogen peroxide (H2O2) and iodine (please refer to the entire specification particularly paragraph 57; Examples 3 and 4). For present claim 6, Bai et al. teach buffers including ammonium acetate and “ammonium solution” (please refer to the entire specification particularly paragraphs 32, 195; Examples 3 and 4).
For present claim 7, Bai et al. teach oxidizing reactions of an hour/60 minutes (please refer to the entire specification particularly paragraphs 192).
For present claim 16, Bai et al. teach producing high purity GCC agonist peptides including linaclotide wherein purity is greater than 96% by HPLC (please refer to the entire specification particularly paragraphs 23, 36, 40, 77; Table II).
The claims would have been obvious because the substitution of one known element (i.e. buffer) for another (i.e. species of buffer of ammonium bicarbonate or ammonium acetate) would have yielded predictable results (i.e. maintaining a physiological pH) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. oxidizing reactions to form disulfide bond formation of one hour, producing high purity peptides) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. WO 2012/118972 published September 7, 2012 (U.S. Patent Application Publication 2014/0155575 published June 5, 2014 is utilized for the citations below) and Sanghvi et al. U.S. Patent Application Publication 2014/0018307 published January 16, 2014.
For present claim 1, Bai et al. teach methods of preparing linaclotide of present formula I via obtaining a linaclotide lacking disulfide bonds (i.e. present Formula (III)), utilizing chemical oxidation including dual oxidation with two different oxidizing agents, and utilizing RP-HPLC (please refer to the entire specification particularly paragraphs 17, 21, 57, 63, 64, 77; Table II; Examples 3-5).
For present claim 2, Bai et al. teach solid phase synthesis wherein linaclotide lacking disulfide bonds (i.e. present Formula (III)) is produced on a resin and utilizing various protecting groups including amino, carboxyl, or thiol protecting groups, cleaving the linaclotide of Formula (III) from the resin and deprotecting the various protecting groups (please refer to the entire specification particularly paragraphs 17, 21, 22, 52, 53, 60-64, 77; Table II).
For present claim 3, Bai et al. teach utilizing buffers in the oxidizing step (please refer to the entire specification particularly Examples 3 and 4).
For present claim 4, Bai et al. teach performing the oxidation step at a pH of 7-9 (please refer to the entire specification particularly Examples 3 and 4).
For present claim 5, Bai et al. teach oxidizing agents including hydrogen peroxide (H2O2) and iodine (please refer to the entire specification particularly paragraph 57; Examples 3 and 4).
For present claim 6, Bai et al. teach buffers including ammonium acetate and “ammonium solution” (please refer to the entire specification particularly paragraphs 32, 195; Examples 3 and 4).
For present claim 7, Bai et al. teach oxidizing reactions of an hour/60 minutes (please refer to the entire specification particularly paragraphs 192).
For present claim 16, Bai et al. teach producing high purity GCC agonist peptides including linaclotide wherein purity is greater than 96% by HPLC (please refer to the entire specification particularly paragraphs 23, 36, 40, 77; Table II).
While Bai et al. teach a dual oxidizing step (i.e. hydrogen peroxide and iodine), Bai et al. does not teach air oxidation. While Bai et al. teach buffers including ammonium acetate and “ammonium solution”, Bai et al. does not teach these specific buffers utilized in an oxidizing reaction.
For present claim 1, Sanghvi et al. teach methods of preparing linaclotide of present formula I via obtaining a linaclotide lacking disulfide bonds (i.e. present Formula (III)), utilizing chemical oxidation or air oxidation, and utilizing RP-HPLC (please refer to the entire specification particularly paragraphs 13, 14, 16, 17, 26, 52, 115-117, 195; Example 4).
For present claim 2, Sanghvi et al. teach solid phase synthesis wherein linaclotide lacking disulfide bonds (i.e. present Formula (III)) is produced on a resin and utilizing various protecting groups including amino groups and/or N-terminus, thiol protecting groups for cysteine, carboxyl of glutamic acid, hydroxyl group of threonine, -amid of asparagine, and phenolic group of tyrosine, cleaving the linaclotide of Formula (III) from the resin and deprotecting the various protecting groups (please refer to the entire specification particularly paragraphs 115, 197-201).
For present claims 3 and 6, Sanghvi et al. teach utilizing buffers in the oxidizing step including ammonium bicarbonate or ammonium acetate (please refer to the entire specification particularly 212, 213, 215).
For present claim 5, Sanghvi et al. teach oxidizing agents including dimethyl sulfoxide (DMSO) (please refer to the entire specification particularly paragraph 115).
The claims would have been obvious because the substitution of one known element (i.e. buffer) for another (i.e. species of buffer of ammonium bicarbonate or ammonium acetate) would have yielded predictable results (i.e. maintaining a physiological pH) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. utilizing air to form disulfide bond formation, utilizing more than one oxidizing agent) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. WO 2012/118972 published September 7, 2012 (U.S. Patent Application Publication 2014/0155575 published June 5, 2014 is utilized for the citations below) and Tam et al., 1991, Disulfide Bond Formation in Peptides by Dimethyl Sulfoxide. Scope and Applications, J Am Chem Soc, 113: 6657-6662.
For present claim 1, Bai et al. teach methods of preparing linaclotide of present formula I via obtaining a linaclotide lacking disulfide bonds (i.e. present Formula (III)), utilizing chemical oxidation including dual oxidation with two different oxidizing agents, and utilizing RP-HPLC (please refer to the entire specification particularly paragraphs 17, 21, 57, 63, 64, 77; Table II; Examples 3-5).
For present claim 2, Bai et al. teach solid phase synthesis wherein linaclotide lacking disulfide bonds (i.e. present Formula (III)) is produced on a resin and utilizing various protecting groups including amino, carboxyl, or thiol protecting groups, cleaving the linaclotide of Formula (III) from the resin and deprotecting the various protecting groups (please refer to the entire specification particularly paragraphs 17, 21, 22, 52, 53, 60-64, 77; Table II).
For present claim 3, Bai et al. teach utilizing buffers in the oxidizing step (please refer to the entire specification particularly Examples 3 and 4).
For present claim 4, Bai et al. teach performing the oxidation step at a pH of 7-9 (please refer to the entire specification particularly Examples 3 and 4).
For present claim 5, Bai et al. teach oxidizing agents including hydrogen peroxide (H2O2) and iodine (please refer to the entire specification particularly paragraph 57; Examples 3 and 4).
For present claim 6, Bai et al. teach buffers including ammonium acetate and “ammonium solution” (please refer to the entire specification particularly paragraphs 32, 195; Examples 3 and 4).
For present claim 7, Bai et al. teach oxidizing reactions of an hour/60 minutes (please refer to the entire specification particularly paragraphs 192).
For present claim 16, Bai et al. teach producing high purity GCC agonist peptides including linaclotide wherein purity is greater than 96% by HPLC (please refer to the entire specification particularly paragraphs 23, 36, 40, 77; Table II).
While Bai et al. teach a dual oxidizing step (i.e. hydrogen peroxide and iodine), Bai et al. does not teach air oxidation. While Bai et al. teach buffers including ammonium acetate and “ammonium solution”, Bai et al. does not teach these specific buffers utilized in an oxidizing reaction.
For present claim 1, Tam et al. teach methods of preparing peptides with multiple cysteine resdiues via obtaining a peptide lacking disulfide bonds, utilizing chemical oxidation or air oxidation, and utilizing HPLC (please refer to the entire reference particularly the Abstract; “Rates of Disulfide Formation”, “Purification and Oxidative Folding of Disulfide Peptides”; Table III; Figure 5).
For present claim 2, Tam et al. teach solid phase synthesis wherein a peptide lacking disulfide bonds is produced on a resin and utilizing various protecting groups including Boc and side chain protecting groups for cysteine, glutamine, threonine, and tyrosine, cleaving the peptide from the resin and deprotecting the various protecting groups (please refer to the entire reference particularly “Solid-Phase Peptide Synthesis of Peptides”, “HF Cleavage”).
For present claims 3 and 6, Tam et al. teach utilizing buffers in the oxidizing step including ammonium bicarbonate (please refer to the entire reference particularly “Purification and Oxidative Folding of Disulfide Peptides”).
For present claim 4, Tam et al. teach performing the oxidation step at a pH of 7-8, 8, 8.2 (please refer to the entire reference particularly “Rates of Disulfide Formation”, “pH-Dependent Rate Constants”, “pH-Independent Rate Constants”, “Purification and Oxidative Folding of Disulfide Peptides”; Tables II and III; Figure 4).
For present claim 5, Tam et al. teach oxidizing agents including dimethyl sulfoxide (DMSO) (please refer to the entire reference particularly the Abstract; “Rates of Disulfide Formation”, “Purification and Oxidative Folding of Disulfide Peptides”).
The claims would have been obvious because the substitution of one known element (i.e. buffer) for another (i.e. species of buffer of ammonium bicarbonate or ammonium acetate) would have yielded predictable results (i.e. maintaining a physiological pH) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. utilizing air to form disulfide bond formation, utilizing more than one oxidizing agent) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658